Opinion by
Orlady, P. J.,
On the first trial of this case, the plaintiff recovered a verdict after a fair submission of the controverted facts to the jury. A new trial was granted, when the court directed a verdict in favor of the plaintiff, reserving the question of law as to whether there was a variance in the *172allegation and proof, and upon consideration of this question, the court refused another trial, and overruled the motion for judgment non obstante veredicto.
The reasons given by the trial judge fully and fairly answer the argument of the appellant, and the judgment is affirmed.